tcmemo_2007_378 united_states tax_court darrell joe harper petitioner v commissioner of internal revenue respondent docket no filed date darrell joe harper pro_se r scott shieldes for respondent memorandum opinion goeke judge this matter is before us on petitioner’s motion under rule to vacate our order and decision entered on date in which we decided that there was a unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 as amended deficiency in petitioner’s federal_income_tax due of dollar_figure for tax_year the only issue remaining is whether petitioner has shown that there are appropriate circumstances for vacating or revising our decision we hold that he has not and therefore we shall deny petitioner’s motion background at all times in this case petitioner resided in houston texas during a hearing on date the parties stipulated that the determinations in a notice_of_deficiency that respondent issued to petitioner on date were correct according to the notice_of_deficiency petitioner failed to report and pay taxes on dollar_figure of taxable wages and dollar_figure of unemployment_compensation on his federal_income_tax return resulting in a deficiency of dollar_figure in petitioner’s federal_income_tax for at the hearing petitioner conceded all legal and factual issues in the case the parties moved for entry of a decision and an order and decision sustaining respondent’s determination of petitioner’s deficiency was entered on date petitioner filed a motion to vacate our order and decision pursuant to rule petitioner apparently seeks to withdraw his concessions but offers no specific guidance on which concessions he seeks to withdraw or a cognizable reason for doing so petitioner’s arguments in support of his motion are that he objects to how his tax dollars are being used and he feels that respondent is seeking the amount of his deficiency for an improper purpose petitioner offered no evidence that respondent has acted improperly in this case discussion this court applies a stringent standard when considering whether to vacate a judgment entered into by consent of the parties we have upheld such agreements unless the moving party shows lack of formal consent fraud mistake or a similar ground 108_tc_320 affd without published opinion 208_f3d_205 3d cir brewer v commissioner tcmemo_2005_10 petitioner has not argued that any of these or similar grounds are present in this case furthermore we are not inclined to allow petitioner to withdraw his concessions where doing so will prejudice respondent by increasing the cost of litigating this case particularly because petitioner conceded that respondent’s determination was correct in order to avoid a trial see gale v commissioner tcmemo_2002_54 at this time we decline to impose sanctions under sec_6673 however we warn petitioner that this court is not the appropriate forum for airing his personal grievances and we shall impose a penalty of up to dollar_figure under sec_6673 if petitioner continues to advance groundless arguments or files additional motions to delay the final outcome of this case and increase the cost of maintaining these proceedings accordingly we shall deny petitioner’s motion for reconsideration to reflect the foregoing an appropriate order will be issued
